DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 4, claim 3 line 1, claim 4 line 2, claim 5 line 2, claim 7 line 1, claim 8 line 1, and claim 9 lines 1-2, it is indefinite as to whether the “ferroelectric capacitor” refers to the tunable ferroelectric capacitor in claim 1 line 3 or some other capacitor.  For purpose of examination the former interpretation will be used. 
Claim 1 recites the limitation "ferroelectric capacitor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "ferroelectric capacitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "ferroelectric capacitor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "ferroelectric capacitor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "ferroelectric capacitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "ferroelectric capacitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "ferroelectric capacitor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 10 line 3, claim 12 lines 2-3, claim 13 line 1, claim 14 line 2, claim 16 line 1, and claim 17 lines 1-2, it is indefinite as to whether the “ferroelectric capacitor” refers to the tunable ferroelectric capacitor in claim 10 line 3 or some other capacitor.  For purpose of examination the former interpretation will be used. 
Claim 10 recites the limitation "ferroelectric capacitor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "ferroelectric capacitor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "ferroelectric capacitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "ferroelectric capacitor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
16 recites the limitation "ferroelectric capacitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "ferroelectric capacitor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18 line 6, claim 19 line 3, and claim 20 line 2, it is indefinite as to whether the “ferroelectric capacitor” refers to the tunable ferroelectric capacitor in claim 18 line 4 or some other capacitor.  For purpose of examination the former interpretation will be used.
Claim 18 recites the limitation "ferroelectric capacitor" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "ferroelectric capacitor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "ferroelectric capacitor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2, 6, 11, 15, and 21-23 do not clear up the indefiniteness of the parent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 10, 11, 13-15, 18-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”) in view of Lee et al. (US 2010/0134215) (“Lee”).
With regard to claim 1, figures 1 and 2 of Ooi discloses a microelectronic device comprising: a plurality of organic dielectric layers (31, 32, 33); and a ferroelectric capacitor 50 formed in-situ with at least one organic dielectric layer 32 of the plurality of organic dielectric layers (31, 32, 33), and the ferroelectric capacitor 50 includes first 51 and second conductive electrodes 52 and a ferroelectric layer 54 (“the dielectric film may be formed of a ferroelectric film “, par [0099]) that is positioned between the first 51 and second conductive electrodes 52.
	Ooi does not disclose a tunable ferroelectric capacitor. 
	However, figure 1 of Lee discloses a tunable ferroelectric capacitor 20.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the adjustable capacitor as taught in Lee in order to adjust the capacitance through application of an electrical field between the bias connections.  See par [0032] of Lee. 
With regard to claim 2, Ooi does not disclose an inductor that is electrically coupled to one of the first and second electrodes.
However, figures 1 and 7 of Lee discloses an inductor 130 that is electrically coupled to one of the first (top electrode of 132) and second electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor Of Ooi with the inductive element as taught in Lee in order to provide a 
With regard to claims 3 and 13, Ooi does not disclose that the ferroelectric capacitor comprises a high-k capacitor having a tunable capacitance based on applying a voltage across the first and second electrodes to cause a change in polarization of the ferroelectric layer and thus a change in dielectric properties of the ferroelectric layer.
However, figures 1 and 7 of Lee discloses that the ferroelectric capacitor 20 comprises a high-k capacitor having a tunable capacitance (“adjustable capacitors”, par [0032]) based on applying a voltage (“potential may be applied across a capacitance gap”, par [0055]) across the first and second electrodes to cause a change in polarization of the ferroelectric layer (“ferroelectric material”, par [0056]) and thus a change in dielectric properties of the ferroelectric layer (“ferroelectric material”, par [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the adjustable capacitor as taught in Lee in order to adjust the capacitance through application of an electrical field between the bias connections.  See par [0032] of Lee.
With regard to claims 4 and 14, Ooi does not disclose that the tunable capacitance of the ferroelectric capacitor enables a reconfigurable microelectronic device.
However, figures 1 and 7 of Lee discloses that the tunable capacitance (“vary the capacitance”, par [0019]) of the ferroelectric capacitor 20 enables a reconfigurable microelectronic device.

With regard to claim 5, Ooi does not disclose that the tunable capacitance of the ferroelectric capacitor has a tuning ratio of maximum capacitance to minimum capacitance that is approximately 1.01 to 3. 
However, figures 1 and 7 of Lee disclose that the tunable capacitance (“vary the capacitance”, par [0019]) of the ferroelectric capacitor has a tuning ratio of maximum capacitance to minimum capacitance that is approximately 1.01 to 3 (“adjustable capacitor permittivity was adjusted from .epsilon..sub.r=200 to .epsilon..sub.r=250 and .epsilon..sub.r=300”, par [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with an adjustable capacitance as taught in Lee in order to provide a tunable resonance frequency for an electrically coupled inductor-capacitor (ELC) resonator.  See claim 3 of Lee. 
With regard to claims 6 and 15, figures 1 and 2 of Ooi discloses that the ferroelectric layer 54 comprises at least one of ferroelectric material (“dielectric film may be formed of a ferroelectric film”, par [0099]), ferroelectric perovskite, lead zirconate titanate (PZT), barium strontium titanate (BST), barium titanate (BTO) (“dielectric film may be formed of a ferroelectric film such as a barium titanate film”, par [0099]), and sodium potassium niobate (KNN).

With regard to claim 8, figures 1 and 2 of Oo discloses that each electrode (51, 52) of the ferroelectric capacitor 50 is formed with a horizontal configuration with the ferroelectric layer 54 being disposed between the electrodes (51, 52) in a horizontal layer.
With regard to claim 10, figures 1 and 2 of Ooi discloses a microelectronic device comprising: a plurality of organic dielectric layers (31, 32, 33); and a ferroelectric capacitor 50 formed in-situ with at least one organic dielectric layer 32 of the plurality of organic dielectric layers (31, 32, 33), and the ferroelectric capacitor 50 includes first 51 and second conductive electrodes 52 and a ferroelectric layer 54 (“the dielectric film may be formed of a ferroelectric film “, par [0099]) that is positioned between the first 51 and second conductive electrodes 52.
	Ooi does not disclose a first and second tunable ferroelectric capacitor. 
	However, figure 1 of Lee discloses a first 20 and second 22 tunable ferroelectric capacitor.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the adjustable capacitor as taught in Lee in order to adjust the capacitance through application of an electrical field between the bias connections.  See par [0032] of Lee. 

However, figure 1 of Lee discloses an inductor 130 that is electrically coupled to one of the first and second electrodes of each of the first 132 and second 134 tunable ferroelectric capacitors to provide a filter capacitor inductor capacitor (CLC) network (“ELC resonator”, par [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the inductive element as taught in Lee in order to provide a electrically coupled inductor-capacitor (ELC) resonator having a resonance frequency being tunable using the bias potential.  See claim 3 of Lee. 
With regard to claim 18, figures 1 and 2 of Ooi discloses a computing device comprising: an integrated circuit die 60; and a package substrate 30 coupled to the integrated circuit die 60, the package substrate 30 includes a plurality of organic dielectric layers (31, 32, 33); and a ferroelectric capacitor 50 formed in-situ with at least one organic dielectric layer 32 of the plurality of organic dielectric layers (31, 32, 33), and the ferroelectric capacitor 50 includes first 51 and second conductive electrodes 52 and a ferroelectric layer 54 (“the dielectric film may be formed of a ferroelectric film “, par [0099]) that is positioned between the first 51 and second conductive electrodes 52.
	Ooi does not disclose a tunable ferroelectric capacitor. 
	However, figure 1 of Lee discloses a tunable ferroelectric capacitor 20.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the adjustable capacitor as taught in Lee in order to adjust the 
With regard to claim 19, figures 1 and 2 of Ooi discloses an inductor that is electrically coupled to one of the first and second electrodes of the ferroelectric capacitor to provide a filter capacitor inductor (LC) network.
However, figure 7 of Lee discloses an inductor 130 that is electrically coupled to one of the first and second electrodes of the ferroelectric capacitor 132 to provide a filter capacitor inductor (LC) network (“ELC resonator”, par [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the inductive element as taught in Lee in order to provide a electrically coupled inductor-capacitor (ELC) resonator having a resonance frequency being tunable using the bias potential.  See claim 3 of Lee. 
With regard to claim 20, figures 1 and 2 of Ooi discloses that the integrated circuit die 60 is coupled to one of the electrodes 51 of the ferroelectric capacitor 50.
With regard to claim 21, figures 1 and 2 of Ooi discloses that a printed circuit board (“printed circuit board”, par [0033]) coupled to the package substrate 30.
With regard to claim 23, Ooi does not disclose that the tunable ferroelectric capacitor is utilized in a tunable phase shifter.
However, fig. 1 of Lee discloses that the tunable ferroelectric capacitor 20 is utilized in a tunable phase shifter (“phase shifter”, par [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the phase shifter as taught in Lee in order to provide tunable phase shifters.  See par [0074] of Lee. 


Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”), Lee et al. (US 2010/0134215) (“Lee”), and Evans, Jr. et al. (US 2012/0134196) (“Evans”).
With regard to claim 9 and 17, Ooi and Lee do not disclose that each electrode of the ferroelectric capacitor is formed with an interdigitated configuration.
However, Evans discloses that each electrode of the ferroelectric capacitor (“ferroelectric capacitor”, par [0022]) is formed with an interdigitated configuration (“interdigitated near electrodes”, par [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the interdigitated electrode as taught in Evans in order to provide increased effective surface area.  See par [0043] of Evans.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”), Lee et al. (US 2010/0134215) (“Lee”), and Kim (US 2015/0255381). 
With regard to claim 12, figure 1 of Ooi discloses a first die 60 coupled to one of the electrodes 52 of the first ferroelectric capacitor 50. 
Ooi and Lee do not disclose a second die coupled to one of the electrodes of the second ferroelectric capacitor.
However, Kim discloses a second die 220 coupled to one of the electrodes of the second ferroelectric capacitor 310.  See par [0084] of Kim. 
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”), Lee et al. (US 2010/0134215) (“Lee”), and Nishiyama (US 2017/0229246). 
With regard to claim 16, Ooi and Lee do not discloses that each ferroelectric capacitor is formed with multiple ferroelectric layers disposed between multiple layers of the first electrode. 
However, figure 2 of Nishiyama discloses that each ferroelectric capacitor 21 is formed with multiple ferroelectric layers 212disposed between multiple layers of the first electrode 214a.
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi with the multiple layer body as taught by Nishiyama in order to provide a high-dielectric-constant multilayer ceramic capacitor having a ferroelectric layer made of a ferroelectric material.  See par [0033] of Nishiyama. 


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al. (US 2004/0087058) (“Ooi”), Lee et al. (US 2010/0134215) (“Lee”), and Koechlin (US 2011/0187449). 

However, figures 1 and 7 of Lee discloses that the tunable ferroelectric capacitor 18 is utilized in a tunable filter 10.
Therefore, it would have been obvious to one of ordinary skill in the art to form the capacitor of Ooi as a tunable capacitor in the wideband analog lowpass filter as taught in Lee in order provide a lowpass filter which is tunable in its cutoff frequency.  See par [0005] of Lee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             1/14/2022